MERRILL, Special Justice
(concurring in result):
With the judgment of the Court and with the legal propositions announced in the opinion, I concur. The petitioner had the burden of convincing a constitutional majority of this Court that the judgment under review clearly was entered under circumstances of judicial wrongdoing subjecting it to attack under the principle enunciated in Johnson v. Johnson, Okl., 424 P.2d 414, and given effect in Oklahoma Company v. O’Neil, Okl., 431 P.2d 445, and in Marshall v. Amos, Okl., 442 P.2d 500, now pending on rehearing. This convincement he was unable to achieve, for reason ably set forth in the opinion of the Court. Therefore, inevitably, judgment of dismissal must be entered. It would not be proper for one to dissent therefrom.
However, as a matter of individual con-sciencé, I must record my personal conviction that the record before us, combining the evidence and those matters which we notice judicially, establishes that the vote of Mr. Justice Arnold, if not the votes of some of the others comprising the majority, uniting to produce the decision reported in 279 P.2d 928, was impelled by illicit influence. This would require disregarding his vote. With that vote eliminated, the former decision would lack the necessary constitutional majority, and should be set aside in accordance with our action in the Oklahoma Company and the Marshall cases, previously cited.
It is true that we do not know either the source or the nature of this improper influence. If we are convinced that it existed and was the effective cause for the judge’s action, I do not believe that we need to know whence it came or how it operated. In fairness to the ethical and distinguished counsel of record presenting the appeal in 1953, it should be made clear that there is not the slightest ground for suspicion that in any way they were involved in the impropriety. This accords with the regrettable pattern to which we have become familiar in all the cases in which bribery and undue influence specifically are shown to have been brought to bear. In all of them, the improper conduct was carried on behind the backs of counsel of record whose integrity is not subject to the least suspicion. Persons simply became aware of the existence of alleged influence and, in one way or another, made their own approaches. This simply adds to my conviction that inability to know the details of the illicit influence is unimportant. It is enough that known circumstances point conclusively to its existence in some form and to its effect on the decision. That conviction has been produced in me, but, since no one else finds more than suspicion in these circumstances, I cannot properly dissent from the judgment.